[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              DEC 03, 2010
                               No. 10-13438                    JOHN LEY
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D.C. Docket No. 0:09-cv-60289-JIC

JACQUELINE RIGAUD,

                                                          Plaintiff-Appellant,

                                     versus

BROWARD GENERAL MEDICAL CENTER,
NORTH BROWARD HOSPITAL DISTRICT,

                                                           Defendants-Appellees.
                        __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                               (December 3, 2010)

Before TJOFLAT, HULL and MARTIN, Circuit Judges.

PER CURIAM:

      The controversy underlying this appeal stems from a workers’ compensation

proceeding in Florida. Appellant was the claimant. She settled her claim and
thereafter attempted to set aside the settlement. She was unsuccessful at the

administrative level, appealed to the Florida First District Court of Appeal, which

dismissed her appeal, and then petitioned the Florida Supreme Court for a writ of

mandamus. The supreme court denied her petition and her motion for

reconsideration. She thereafter removed the case from the supreme court to the

district court. Her notice of removal alleged that the judges of the district court of

appeal denied her due process of law.

      The district court dismissed appellant’s case sua sponte on two grounds. (1)

She was seeking review of the Florida Supreme Court’s disposition of her case,

and the Rooker-Feldman Doctrine precluded the district court from conducting

such review. Final Order of Dismissal at 2-3. (2) The District Court of Appeal

judges were entitled to judicial immunity. Id. at 3-4. Appellant appealed to this

court, and we affirmed. Rigaud v. Broward General Medical Center et. al., No.

09-12271 (September 24, 2009) (not published).

      Appellant then moved the district court to vacate its judgement pursuant to

Federal Rule of Civil Procedure 60(d)(3) for fraud on the court. She alleged that

the district court, Judge James I. Cohn, perpetrated the fraud. Judge Cohn denied

her motion, and she now appeals his ruling. In her brief to this court, appellant

contends that Judge Cohn should have not have ruled on her Rule 60(d)(3) motion


                                          2
but, instead, should have recused—as the party who perpetuated the fraud, he was

biased against her.

      Appellant did not move Judge Cohn to recuse; rather, she raises the recusal

issue for the first time on appeal. We therefore consider her recusal argument for

plain error. We find no error here, much less plain error.

      Bias can either be extrajudicial, or come from remarks in a judicial context

that demonstrate a pervasive bias. Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir.

2000); Phillips v. Joint Legis. Comm. on Performance and Expenditure Review of

the State of Miss., 637 F.2d 1014, 1020 (5th Cir. 1981); Hamm v. Members of Bd.

of Regents of State of Fla., 708 F.2d 647, 651 (11th Cir. 1983). Adverse rulings do

not constitute pervasive bias. Hamm, 708 F.2d at 651. Judge Cohn made no

remarks in a judicial context that demonstrated a pervasive bias, and his adverse

ruling is immaterial. Appellant made no argument and presented no evidence,

below or on appeal, that Judge Cohn was influenced by any extrajudicial bias.

Instead, her arguments regarding bias stem from his prior rulings in this case.

Judge Cohn’s prior involvement in ordering the dismissal of appellant’s notice of

removal did not require his disqualification from appellant’s motion to vacate.

Phillips, 637 F.2d at 1020.

      AFFIRMED.



                                         3